NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


ALBERT MARCHMAN,                             )
                                             )
             Appellant,                      )
                                             )
v.                                           )         Case No. 2D13-3827
                                             )
ST. ANTHONY'S HOSPITAL, INC.,                )
                                             )
             Appellee.                       )
                                             )

Opinion filed December 12, 2014.

Appeal from the Commission on Human
Relations.

Matthew W. Dietz of Law Offices of
Matthew W. Dietz, P.L., Miami, for
Appellant.

Scott T. Silverman of Akerman, LLP,
Tampa, for Appellee.


CRENSHAW, Judge.

             Albert Marchman is a deaf man who does not speak. He was admitted to

St. Anthony's Hospital for heart problems but at no point was he provided a sign

language interpreter. Subsequently, Marchman filed an action with the Florida

Commission on Human Relations alleging discrimination based on physical disability in

contravention of the Florida Civil Rights Act of 1992, §§ 760.01-.11; § 509.092, Fla.
Stat. (2012) (FCRA). Because we conclude that the Commission did not err in holding

that it lacked jurisdiction over hospitals even if they had coffee shops, vending

machines, and cafeterias within them, we affirm.

              In this case, the action was abated as a similar case was then pending in

the First District Court of Appeal. See Mena v. Lifemark Hosp. of Fla., Inc., 109 So. 3d
787 (Fla. 1st DCA 2013) (unpublished table decision) (Mena II). In Mena v. Lifemark

Hospitals of Florida, Inc., 50 So. 3d 759 (Fla. 1st DCA 2010) (Mena I), Ms. Mena, also a

deaf person to whom a sign language interpreter was not assigned, recognized that the

hospital, as a hospital, was not regulated under FCRA. Instead she argued that

because within the hospital there was an establishment covered by FCRA, namely the

hospital cafeteria, the hospital was transformed into a covered establishment. Id. She

relied on section 760.02(11), Florida Statutes,1 which defines as a public

accommodation "any establishment . . . within the premises of which is physically

located any such covered establishment, and which holds itself out as serving patrons

of such covered establishment." Id. at 761. The First District concluded that the

Commission failed to make findings of fact as to whether the hospital held itself out as

serving patrons of the cafeteria and remanded for the Commission to do so. Id.

Ultimately, on remand, the Commission found that the hospital was not holding itself out

as serving patrons of the cafeteria, thus leaving the hospital outside the ambit of FCRA.

On subsequent appeal to the First District, the court affirmed without a written opinion.

Mena II, 109 So. 3d 787.




              1
            Mena did not refer to the statute year but the statute has not been
amended since 2003.


                                           -2-
              FCRA is largely based on Title VII of the federal Civil Rights Act of 1964.

Woodham v. Blue Cross & Blue Shield of Fla., Inc., 829 So. 2d 891, 895 (Fla. 2002); cf.

§ 760.11 ("It is the intent of the Legislature that this provision for attorney's fees be

interpreted in a manner consistent with federal case law involving a Title VII action.").

We "recognize[] that if a state law is patterned after a federal law on the same subject,

the Florida law will be accorded the same construction as in federal courts to the extent

the construction is harmonious with the spirit of the Florida legislation." Winn-Dixie

Stores, Inc. v. Reddick, 954 So. 2d 723, 728 (Fla. 1st DCA 2007) (quoting O'Loughlin v.

Pinchback, 579 So. 2d 788, 791 (Fla. 1st DCA 1911)). However, the Florida Supreme

Court has recently reaffirmed that

              [t]o discern legislative intent, a court must look first and
              foremost at the actual language used in the statute.
              Moreover, a statute should be interpreted to give effect to
              every clause in it, and to accord meaning and harmony to all
              of its parts. When reconciling statutes that may appear to
              conflict, the rules of statutory construction provide that a
              specific statute will control over a general statute . . . .

Fla. Virtual Sch. v. K12, Inc., 148 So. 3d 97, 101-02 (Fla. 2014) (emphasis added)

(citations omitted) (internal quotation marks omitted); see also Doe v. Dep't of Health,

948 So. 2d 803, 808 (Fla. 2d DCA 2006) ("Where possible, courts must give full effect to

all statutory provisions and construe related statutory provisions in harmony with one

another." (citing Forsythe v. Longboat Key Beach Erosion Control Dist., 604 So. 2d 452,

455 (Fla. 1992))).

              Under FCRA:

                      "Public accommodations" means places of public
              accommodation, lodgings, facilities principally engaged in
              selling food for consumption on the premises, . . . and other
              covered establishments. Each of the following



                                             -3-
             establishments which serves the public is a place of public
             accommodation within the meaning of this section:
                     ....
                     (b) Any restaurant, cafeteria, lunchroom, lunch
             counter, soda fountain, or other facility principally engaged in
             selling food for consumption on the premises. . . .

                    ....

                     (d) Any establishment which is physically located
             within the premises of any establishment otherwise covered
             by this subsection, or within the premises of which is
             physically located any such covered establishment, and
             which holds itself out as serving patrons of such covered
             establishment.

§ 760.02 (emphases added). Section 509.013 reads:

                     (5)(a) "Public food service establishment" means any
             building, vehicle, place, or structure, or any room or division
             in a building, vehicle, place, or structure where food is
             prepared, served, or sold for immediate consumption on or
             in the vicinity of the premises; called for or taken out by
             customers; or prepared prior to being delivered to another
             location for consumption.

                   (b) The following are excluded from the definition in
             paragraph (a):

                    ....

                         4. Any eating place maintained by a facility
                certified or licensed and regulated by the Agency for
                Health Care Administration or the Department of Children
                and Family Services or other similar place that is
                regulated under s. 381.0072.

(Emphasis added). Marchman argues that based on section 760.02, particularly as

discussed by Mena I, we should hold that because St. Anthony's has an onsite

cafeteria, coffee shop, and vending machines covered by FCRA, St. Anthony's itself is




                                           -4-
governed by FCRA.2 But to read section 760.02 in the way that Marchman beseeches

requires that we turn a blind eye to the text of section 509.013. The latter section

specifically excludes from its definition eating places maintained by facilities certified or

licensed and regulated by the Agency for Health Care Administration (AHCA). §

509.013(5)(b)(4). And because the latter provision is more specific, to give it effect

does not do harm to the remainder of the statute. True, section 760.02 is written to cast

a wide net, as is its federal counterpart. But we must still give effect to the Legislature's

other dictates. Moreover, to the extent public policy is a factor, giving effect to the latter

provision effectuates a policy of not having hospitals doubly regulated: first by AHCA

and second by the Commission. We note that our decision is in accord with the Third

District's recent opinion on like facts and based on similar reasoning. See Crane v.

Lifemark Hosp. of Fla., Inc., 39 Fla. L. Weekly D2185, D2185 n.2 (Fla. 3d DCA Oct. 15,

2014).

              Because the Commission correctly dismissed the action for lack of

jurisdiction, we affirm.



ALTENBERND and NORTHCUTT, JJ., Concur.




              2
                Like the Third District in Crane v. Lifemark Hospital of Florida, Inc., 39
Fla. L. Weekly D2185, D2185 n.2 (Fla. 3d DCA Oct. 15, 2014), we do not reach the
issue of whether "a covered cafeteria within a hospital would cause the hospital to
qualify as a 'covered establishment.' "


                                             -5-